Citation Nr: 0008965	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  94-05 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as including sleeplessness and poor 
memory, to include as a result of an undiagnosed illness.  

2.  Entitlement to service connection for diarrhea and hiatal 
hernia, to include as a result of an undiagnosed illness.  

3.  Entitlement to service connection for a respiratory 
disability, to include as a result of an undiagnosed illness.  

4.  Entitlement to service connection for a disability 
manifested by headaches, to include as a result of an 
undiagnosed illness.  

5.  Entitlement to service connection for a disability 
manifested by hip pain, to include as a result of an 
undiagnosed illness.  

6.  Entitlement to service connection for a disability 
manifested by joint pain and swelling, to include as a result 
of an undiagnosed illness.  

7.  Entitlement to service connection for right ear defective 
hearing, to include as a result of an undiagnosed illness.

8.  Entitlement to service connection for tinnitus, to 
include as a result of an undiagnosed illness.

9.  Entitlement to service connection for skin rashes, to 
include as a result of an undiagnosed illness.

10.  Entitlement to service connection for a disability 
manifested by swallowing difficulty, to include as a result 
of an undiagnosed illness.

11.  Entitlement to service connection for sinusitis and 
rhinitis, to include as a result of an undiagnosed illness.  

12.  Entitlement to service connection for tuberculosis, to 
include as a result of an undiagnosed illness.

13.  Entitlement to service connection for a hemorrhoidal 
disorder.

14.  Entitlement to service connection for multiple chemical 
sensitivities, to include as a result of an undiagnosed 
illness.

15.  Entitlement to service connection for right wrist ulnar 
median neuropathy, to include as a result of an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his brother


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from October 1974 to 
December 1976 and December 1990 to May 1991 (including from 
December 1990 to April 1991 in Southwest Asia in support of 
Operation Desert Shield/Storm).  He apparently had other 
unverified periods of duty for training with the National 
Guard prior and subsequent to said active service.  
Historically, a February 1982 rating decision denied direct-
incurrence service connection for psychiatric and sinus 
disabilities.  Appellant was notified of that adverse rating 
decision later that month, but did not file a timely Notice 
of Disagreement therewith.  Thus, that February 1982 rating 
decision represents the last final decision on said 
psychiatric and sinus disabilities service connection issues.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from subsequent rating decisions by the 
Montgomery, Alabama, Regional Office (RO), and the Nashville, 
Tennessee, and Muskogee, Oklahoma, Regional Offices, which, 
in part, denied service connection for a psychiatric 
disability, claimed as including sleeplessness and poor 
memory; diarrhea and hiatal hernia; a respiratory disability; 
a disability manifested by headaches; a disability manifested 
by hip pain; a disability manifested by joint pain and 
swelling; right ear defective hearing; tinnitus; skin rashes; 
a disability manifested by swallowing difficulty; sinusitis 
and rhinitis; tuberculosis; a hemorrhoidal disorder, multiple 
chemical sensitivities; and right wrist ulnar median 
neuropathy.  Said issues have been claimed as related to his 
Persian Gulf active service.  A January 1996 hearing was held 
before a hearing officer at the Jackson, Mississippi, 
Regional Office.  The Montgomery RO now has jurisdiction of 
the appeal.

Although the Board notes that other issues may have been 
raised in written statements by appellant and his 
representative, since these issues have not been developed 
for appellate review, the issues currently before the Board 
are those delineated on the title page.  Kellar v. Brown, 6 
Vet. App. 157 (1994).  


REMAND

In a May 1996 Substantive Appeal (on a VA Form 9), appellant 
checked off a box indicating that he wanted a hearing before 
a member of the Board of Veterans' Appeals; and also checked 
off a box therein indicating that he wanted a hearing before 
a hearing officer at a VA regional office.  It is reiterated 
that a January 1996 hearing was held before a hearing officer 
at the Jackson, Mississippi, Regional Office.  In June 1999, 
the RO certified the appeal to the Board.  

In February 2000, the Board's administrative staff sent 
appellant a letter, requesting him to clarify whether or not 
he still desired a Board hearing.  In that letter, appellant 
was advised that "[i]f you do not respond within 30 days 
from the date of this letter, we will assume that you still 
want a hearing before a member of the Board at the regional 
office and we will make arrangements to have your case 
remanded for such a hearing."  Appellant has not 
subsequently responded to that February 2000 hearing 
clarification letter.  Consequently, it appears that 
appellant wants a "Travel Board hearing."  Since "Travel 
Board hearings" are scheduled by the RO (See 38 C.F.R. 
§ 20.704(a) (1999)), the Board is herein remanding the case 
for that purpose, in order to satisfy procedural due process 
concerns.

Accordingly, the case is REMANDED for the following:

The RO should schedule a Travel Board 
hearing, and provide appellant and his 
representative notice thereof.  If the 
appellant no longer desires a Travel 
Board hearing, the request should be 
withdrawn in writing to the RO.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


